—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Pearce, J.), dated January 26, 2000, which, upon a fact-finding order of the same court, dated September 22, 1999, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of assault in the first degree, menacing in the second degree, and criminal possession of a weapon in the fourth degree, adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for a period of three years. The appeal brings up for review the fact-finding order dated September 22. 1999.
*220Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant’s contention that he was denied a speedy fact-finding hearing is unpreserved for appellate review, since he failed to move to dismiss the petition on that ground in the Family Court (see, Family Ct Act § 332.1 [8]; § 332.2 [1]; Matter of Naiquan T., 265 AD2d 331; Matter of Steve B., 233 AD2d 440). O’Brien, J. P., Goldstein, Schmidt and Smith, JJ., concur.